      4:20-cv-03938-DCN             Date Filed 08/10/21   Entry Number 20      Page 1 of 1




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

JESSICA FLOYD,                                 )   Civil Action No. 4:20-cv-03938-DCN-TER
                                               )
                       Plaintiff,              )
                                               )
               v.                              )
                                               )
KILOLO KIJAKAZI, 1                             )
Acting Commissioner of the                     )
Social Security Administration,                )
                                               )
                       Defendant.              )

                                              ORDER

       This 10th day of August, 2021, upon consideration of the Defendant's Motion to Remand

and any response thereto, it is hereby

       ORDERED that the Defendant’s motion is granted and this action is remanded to the

Acting Commissioner for further evaluation under the fourth sentence of 42 U.S.C. § 405(g).




                                                      ___________________________
                                                      David C. Norton
                                                      United States District Judge

August 10, 2021
Charleston, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
